                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-00314-GCM
VIPER PUBLISHING, LLC,

                  Plaintiff,

     v.                                                                    AMENDED FINAL
                                                                           PRETRIAL ORDER

HOWARD BAILEY JR.,

                  Defendant,
     v.

LESLIE CHARLES KING II,

                  Third-Party Defendant.


       THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION. The trial in
this case has been RESET to Monday, May 17, 2021, at 10:00 AM. Therefore, the parties are
hereby directed as follows:

1.        By April 16, 2021 at 4:00 PM the parties are required:

          (a) To discuss the possibility of settlement.

          (b) To make all pretrial disclosures in compliance with Fed. R. Civ. P. 26(a)(3).

          (c) To agree to the extent possible on the authenticity of exhibits.

          (d) To agree upon the issues for the jury. If counsel cannot agree, each party
               should submit its own proposed issues.

          (e) To file a trial brief, a joint statement of the issues remaining for trial, a request for
               voir dire and requested questions, and proposed jury instructions.

          (f) To file proposed findings of fact and conclusions of law in all non-jury matters.

2.        Motions in limine shall be filed no later than three (3) weeks before the first day of
          the term in which the case has been placed on a published trial calendar. Responses
          to motions in limine shall be filed within five (5) days of receipt of the motions in
          limine.




          Case 3:17-cv-00314-GCM Document 133 Filed 03/19/21 Page 1 of 2
3.   You will be expected to comply with the provisions of the pretrial order regarding
     trial preparation. COUNSEL ARE NOTIFIED THAT FAILURE TO COMPLY
     WITH DEADLINES WILL RESULT IN SANCTIONS.

4.   All cases are subject to call for trial when reached, regardless of their position on
     the calendar. The jury will be selected on Monday, May 17, 2021.

5.   Counsel must subpoena all witnesses at least ten (10) business days before the trial date.
     The Court may elect not to enforce subpoenas that have not been issued in compliance
     with this deadline or, if requested, may quash subpoenas that have not been issued in
     compliance with this deadline.

6.   When presenting judgments or orders for the trial judge’s signature, you are required
     to submit them in Microsoft Word via CyberClerk.

7.   Exhibits: Parties are expected to use presentation technology available in the courtroom
     to display evidence to the jury in accordance with Local Rule 79.1(a).

8.   If you have or discover a serious objection to trial which you think ought to result
     in a postponement, please file your motion to continue.

     IT IS SO ORDERED.


                                    Signed: March 19, 2021




     Case 3:17-cv-00314-GCM Document 133 Filed 03/19/21 Page 2 of 2
